GLICKSTEIN, Judge,
concurring specialty-
I requested that this decision be in the form of an opinion rather than an order so that I could communicate some suggestions:
1. Unlike rule changes that emanate from the supreme court and become effective at some future date, the debatable issue in Russell has affected many cases that are presently here. The present case had been here eleven months before this decision circulated; and this is no isolated case. Accordingly, I urge that lawyers take a good look at the trial court orders they have on appeal. If the orders do not meet the requirements of Russell, the appeals will be dismissed, no matter how much work has been expended on the appeal or how much time has elapsed.
2. Chief judges of the three circuit courts in this district would do substantial service to parties who are involved in litigation by reminding all of the trial judges in their circuits of the existenace of Russell.
3. Bar associations would do their members’ clients a similar service by publishing in their newsletters the impact of Russell upon existing as well as future appeals.